— In an action, inter alia, for an accounting, the defendants appeal from so much of an order of the Supreme Court, Kings County (Shaw, J.), dated April 24, 1990, as denied their motion for summary judgment dismissing the plaintiff’s causes of action for an accounting, for the imposition of a constructive trust, and to recover damages for breach of an oral joint venture agreement and intentional interference with contractual relations.
Ordered that the order is affirmed insofar as appealed from, witf' costs.
The defendants argue, among other things, that testimony given by the plaintiff during the course of his deposition establishes conclusively that the parties never reached an agreement concerning the essential elements of a valid joint venture. We find that, considered together with the papers submitted in opposition to the defendants’ motion, the plaintiffs testimony is sufficient to demonstrate the existence of triable issues of fact in this respect (see, Ackerman v Landes, 112 AD2d 1081). We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, T. J., Thompson, Bracken and Pizzuto, JJ., concur.